PER CURIAM.
Affirmed upon authority of the rule stated in Hardcastle v. Mobley, Fla.App.1962, 143 So.2d 715, and approved in Harvey Building, Inc. v. Haley, Fla.1965, 175 So. 2d 780; i. e., after the movant has offered sufficient admissible evidence to support his claim of the nonexistence of a genuine issue as to any material fact, the party moved against by summary judgment must come forward with facts contradicting those submitted by the movant and demonstrating a real issue between the parties.
Affirmed.